                                           27-CV-19-20248
                                                                                                  Filed in District Court
         CASE 0:21-cv-01753-PJS-HB Doc. 1-1 Filed 08/02/21 Page 1 of 18                             State of Minnesota
                                                                                                      4/2/2021 3:39 PM




STATE OF MINNESOTA                                                          DISTRICT COURT

COUNTY OF HENNEPIN                                             FOURTH JUDICIAL DISTRICT

                                                        Case Type: Minnesota False Claims Act

                                                                Court File No. 27-CV-19-20248

STATE OF MINNESOTA EX REL.
KEN ELDER,

                              Plaintiff-Relator
V.                                                          AMENDED COMPLAINT

                                                            FILED UNDER SEAL
                                                            pursuant to Minn. Stat. § 15C.05(d)
U.S. BANK, N.A.,
                              Defendant.

NATURE OF THE ACTION

       1.      Relator Ken Elder, through his undersigned counsel, brings this action, pursuant to

the Minnesota False Claims Act (the “FCA” or the “Act”), M.S. § 15C.01 et seq., on behalf of the

State of Minnesota, against defendant U.S. Bank, N.A. (“USB”) to redress USB’s wrongful retention

and failure to pay to the State of Minnesota millions of dollars owing on abandoned cashier’s checks

subject to escheatment pursuant to Minnesota’s Uniform Disposition of Unclaimed Property Act (the

“UPA”), M.S. § 345.31 et seq., and submission of knowingly false annual abandoned property

reports to the Commissioner of Commerce (the “Commissioner”) to conceal and perpetuate its

violations of the UPA.

       2.      In this Complaint, Relator demonstrates that from at least 2012 to date (and, on

information and belief, in earlier years as well), defendant USB

               (i)   has knowingly failed to pay to the Commissioner, in violation of the UPA,
               the amounts owing on uncashed cashier’s checks in its possession subject to
               mandatory escheatment pursuant to the UPA; and
                                          27-CV-19-20248
                                                                                                  Filed in District Court
         CASE 0:21-cv-01753-PJS-HB Doc. 1-1 Filed 08/02/21 Page 2 of 18                             State of Minnesota
                                                                                                      4/2/2021 3:39 PM




              (ii)    has submitted false reports to the Commissioner, in violation of the UPA, that
              knowingly failed to list its uncashed cashier’s checks properly subject to escheatment
              and falsely verified the reports’ accuracy.

       3.     Relator contends that USB, acting as aforesaid, violated:

              (i)    § 15C.02(a)(4) of the FCA, in that USB has knowingly maintained wrongful
              possession, custody or control of money used or to be used by the State of Minnesota
              and knowingly delivered less than all of that money to the State;

              (ii)  § 15C.02(a)(7) of the FCA, in that USB has knowingly concealed or
              knowingly and improperly avoided or decreased its obligation to pay or transmit
              money to the State; and

              (iii) § 15C.02(a)(7) of the FCA, in that USB has knowingly made, used, or caused
              to be made or used, false records or statements material to USB’s obligation to pay
              or transmit money to the State.

       4.     Relator contends that USB is liable, pursuant to § 15C.02(a) of the FCA, for three

times the amount of all damages the State of Minnesota has sustained by reason of defendant USB’s

wrongful conduct and civil penalties.

I.     JURISDICTION

       5.     The jurisdiction of this Court is invoked pursuant to § 15C.05(a) of the FCA. In

accordance with § 15C.05(d) of the Act, this Amended Complaint is being filed with the court in

chambers for placement under seal.

II.    PARTIES

       6.     Relator Ken Elder is a resident of the State of Michigan.

       7.     Defendant U.S. Bank, N.A. (“USB”) is a national bank, with its main office in the

State of Ohio, its principal place of business in Minnesota, and branch offices in Minnesota and

numerous other states throughout the country. Defendant USB is a “banking organization,” as

defined in UPA § 345.31-2, and a “business association,” as defined in UPA § 345.31-3.


                                                2
                                           27-CV-19-20248
                                                                                                   Filed in District Court
         CASE 0:21-cv-01753-PJS-HB Doc. 1-1 Filed 08/02/21 Page 3 of 18                              State of Minnesota
                                                                                                       4/2/2021 3:39 PM




III.   STATEMENT OF THE CASE

       A.      USB’s Payment and Reporting Obligations under the UPA with respect to
               Uncashed Cashier’s Checks

        8.     At all times mentioned herein, as a “banking organization” and “business

association” (as those terms are defined in the UPA) doing business in the State of Minnesota,

defendant USB has been required to comply with the provisions of the UPA.

        9.     The UPA defines the categories of property that are subject to escheatment to the

State of Minnesota; specifies the applicable period after which such property will be deemed

abandoned and escheats to the State; and sets forth the reporting and payment obligations applicable

to holders of escheated property.

       10.     The UPA provides that any cashier’s check issued by a banking organization

doing business in the State of Minnesota, including defendant USB, that was (a) issued in

Minnesota, or (b) was issued in a State other than Minnesota that does not provide for the

escheatment of such check shall be presumed abandoned and escheat to the State of Minnesota if

uncashed three years after issuance. UPA § 345.32(c).

       11.     At all times mentioned herein, banking organizations doing business in the State

of Minnesota, including defendant USB, have been required to file verified reports with the

Commissioner by October 31 of each year identifying all abandoned property in their possession,

including uncashed cashier’s checks, subject to escheatment pursuant to the UPA as of the preceding

June 30. UPA §345.41.

       12.     These annual abandoned property reports to the Commissioner are material to the

State’s verification of holders’ annual compliance with the UPA and are relied upon by the

Commissioner to verify that each banking organization (and other holder) subject to the UPA has

                                                 3
                                            27-CV-19-20248
                                                                                                   Filed in District Court
         CASE 0:21-cv-01753-PJS-HB Doc. 1-1 Filed 08/02/21 Page 4 of 18                              State of Minnesota
                                                                                                       4/2/2021 3:39 PM




complied with its obligations under the UPA, including its obligation to pay the amounts owing on

its cashier’s checks that are subject to escheatment to the State of Minnesota.

       13.     At all times mentioned herein, the UPA has required banking organizations doing

business in the State of Minnesota, including defendant USB, to pay to the Commissioner on an

annual basis no later than October 31 of each year the amounts owing on any cashier’s checks

subject to escheatment to the State of Minnesota as of June 30 of each year. UPA § 345.43.

       14.     Thus, with respect to all cashier’s checks subject to escheatment to the State of

Minnesota from 2012 to date that remained uncashed three years from date of issuance as of June

30 of each year, the UPA has required USB to (a) identify all such checks in a verified report to the

Commissioner no later than October 31 of each year; and (b) to accompany its reports with payment

of the amounts owed on the abandoned cashier’s checks listed in the report.

       B.      USB’s Breach of its Obligation to Pay to the Commissioner the Amounts
               Owing on Abandoned Cashier’s Checks Subject to Escheatment to
               the State of Minnesota.

       15.     As described below, defendant USB has, since 2012 (and, on information and

belief, in prior years) and continuing to date, knowingly failed to pay to the Commissioner millions

of dollars in amounts owing on thousands of uncashed cashier’s checks subject to escheatment to

the State of Minneosota pursuant to the UPA and has knowingly filed false annual abandoned

property reports with the Commissioner each year omitting such checks from the listing of its

abandoned property subject to escheatment as of June 30 of each year.




                                                  4
                                           27-CV-19-20248
                                                                                                 Filed in District Court
         CASE 0:21-cv-01753-PJS-HB Doc. 1-1 Filed 08/02/21 Page 5 of 18                            State of Minnesota
                                                                                                     4/2/2021 3:39 PM




       16.     At all times mentioned herein, defendant USB has maintained a business function

with designated responsibility for complying with defendant USB’s escheatment obligations in

Minnesota and other States.

       17.     At all times mentioned herein, executives in defendant USB’s abandoned property

business function and the personnel who report to them have been responsible (a) for causing

defendant USB to identify its abandoned property that is subject to escheatment; (b) for preparing

annual reports to be filed in Minnesota (and other States) certifying to USB’s abandoned property

subject to escheatment in Minnesota (and other States); and (c) for causing defendant USB to pay

the amounts owing on its abandoned property subject to escheatment in Minnesota (and other States)

to the Commissioner (and to the appropriate authority in other States).

       18.     USB maintains internal records pertaining to each cashier’s check it issues,

including the identity of each check purchaser, the date of purchase and the branch at which each

check was purchased or issued. In addition, USB sells cashier’s checks to its account holders,

whose last known address is maintained in USB’s records. Where, as is often case, a cashier’s check

is purchased at a USB branch by a USB account holder for his or her own benefit, USB’s records

identify the purchaser/payee and, thus, contain the last known address of the owner of the check as

well as the location at which the check was purchased.

       19.     Accordingly, at all times mentioned herein, USB has known and has had the

ability to determine from its books and records the State in which each of its uncashed cashier’s

checks was issued. USB’s records further contain, at a minimum, the last known address of a

substantial number of cashier’s check owners who purchased the check for themselves.




                                                 5
                                           27-CV-19-20248
                                                                                                 Filed in District Court
         CASE 0:21-cv-01753-PJS-HB Doc. 1-1 Filed 08/02/21 Page 6 of 18                            State of Minnesota
                                                                                                     4/2/2021 3:39 PM




        20.    USB has, thus, at all times mentioned herein been in possession of information

sufficient to enable it to comply with its escheatment obligations pursuant to the UPA with respect

to its uncashed cashier’s checks subject to escheatment to the State of Minnesota pursuant to the

UPA.

        21.    Defendant USB benefits by employing business strategies to minimize its

escheatment obligations because such strategies enable it to retain the amounts owing on unclaimed

property. In particular, as applicable here, defendant USB’s application of one State’s escheatment

laws over another’s can provide USB with substantial financial benefit, either permanently (where

a particular State’s laws do not require escheatment of a specified category of property at all) or

temporarily (where one State’s laws provide for a longer waiting period than another’s before a

specified category of property is deemed abandoned and becomes subject to escheatment or do not

require payment of the full aggregate value of the unclaimed property being held by defendant

USB).

        22.    The State of Ohio has adopted escheatment laws that are more favorable to

businesses holding abandoned property than the escheatment laws of Minnesota (and some other

States). For example, unlike Minnesota, Ohio does not require holders of abandoned property to

deliver the full amount of the abandoned funds they are holding, but rather allows the holders to

satisfy their payment obligations by paying 10% of the aggregate value of the abandoned funds they

report. Ohio St. § 169.05(A). Ohio, further, exempts business-to-business transactions from

escheatment. Ohio St. § 169.01(B)(2). And, specifically with respect to abandoned cashier’s

checks, Ohio – unlike Minnesota (and many other States), which require escheatment of cashier’s




                                                 6
                                           27-CV-19-20248
                                                                                                  Filed in District Court
         CASE 0:21-cv-01753-PJS-HB Doc. 1-1 Filed 08/02/21 Page 7 of 18                             State of Minnesota
                                                                                                      4/2/2021 3:39 PM




checks that remain uncashed and outstanding three years after their issuance – has a five-year

waiting period before an uncashed cashier’s check is deemed abandoned. Ohio St. § 169.02(F).

       23.     On an annual basis, defendant USB holds millions of dollars in cashier’s checks

that remain uncashed and outstanding for more than three years from the date of their issuance.

Every additional year that defendant USB can retain possession, in whole or in part, of the cash

value of such abandoned cashier’s checks before paying the amounts owing on such checks pursuant

to escheatment is of substantial financial value to defendant USB and, to the extent that defendant

USB need only post 10% of the aggregate value of such checks, it gains the value of 90% of the

abandoned cashier’s checks indefinitely.

       24.     Defendant USB has, since 2012 (and, on information and belief, in years prior

thereto) and continuing to date, wrongly determined to falsely exploit the favorable aspects of

Ohio’s escheatment laws applicable to unclashed cashier’s checks subject to escheatment to the

State of Minnesota (and other non-Ohio States in which USB does business) by fraudulently

asserting that the uncashed cashier’s checks it is holding that are properly subject to escheatment

to the State of Minnesota pursuant to the UPA and to other non-Ohio States pursuant to those States’

unclaimed property laws are subject to Ohio’s escheatment laws (on Ohio’s five-year abandonment

timetable). Defendant USB has filed false reports with the Commissioner (and in the other States

in which such uncashed cashier’s checks were properly subject to escheatment) omitting such checks

from the descriptions of unclaimed property subject to escheatment in Minnesota and such other

States and has further filed false reports with the State of Ohio representing that such unclaimed

cashier’s checks were subject to Ohio escheatment laws. And, defendant USB has further

knowingly failed to pay the amounts owing on the unclaimed cashier’s checks subject to


                                                 7
                                             27-CV-19-20248
                                                                                                      Filed in District Court
         CASE 0:21-cv-01753-PJS-HB Doc. 1-1 Filed 08/02/21 Page 8 of 18                                 State of Minnesota
                                                                                                          4/2/2021 3:39 PM




escheatment to Minnesota to the Commissioner in accordance with the UPA or to the appropriate

authorities in such other non-Ohio States.

       25.      On an annual basis, defendant USB has, since 2014 and through 2019 (the last

year Relator has been able to investigate to date), fraudulently taken the position that it was holding,

purportedly subject to Ohio’s escheatment laws, over 80,000 abandoned cashier’s checks, with a

value of approximately $39.8 million, as follows:

               2014            3,576+ checks                   $ 1,642,016.96

               2015            4,389+ checks                   $ 2,795,565.46

               2016           10,828+ checks                   $ 8,797,328.98

               2017           38,513+ checks                   $10,770,051.10

               2018           14,112+ checks                   $ 9,589,490.97

               2019           11,030+ checks                   $ 4,228,938.16

               Total          82,448+ checks                   $39,823,391.63

Of defendant USB’s 3,100+ bank branches, fewer than 9% (approximately 276) are located in Ohio,

and the overwhelming majority (90%+) of these checks were not subject to Ohio’s escheatment

laws; the amounts owing on them should have been delivered to the State of Minnesota or other

non-Ohio States in accordance with Minnesota’s escheatment laws or the escheatment laws of such

other non-Ohio States.

       26.      Relator has made an independent investigation of the USB data available for the

period from 2014 through 2019 (the last year for which data has currently been available to Relator)

and has determined that during those years there were thousands of abandoned cashier’s checks

purchased in Minnesota or subject to the escheatment laws of other States not including Ohio that


                                                   8
                                           27-CV-19-20248
                                                                                                 Filed in District Court
         CASE 0:21-cv-01753-PJS-HB Doc. 1-1 Filed 08/02/21 Page 9 of 18                            State of Minnesota
                                                                                                     4/2/2021 3:39 PM




remained unclaimed beyond the applicable abandonment period for Minnesota and other States,

including numerous abandoned checks made payable (a) to businesses, governmental entities and

individuals in Minnesota, or (b) to similar payees in States other than Ohio, making it extremely

implausible that such cashier’s checks were subject to escheatment to Ohio.

       27.     For example, in 2015, USB took the position that over 4,389 unclaimed cashier’s

checks, with a face value of over $2.79 million, that remained uncashed five years from issuance,

were subject to escheatment in Ohio. The overwhelming majority of those checks were not subject

to escheatment to the State of Ohio and should have been reported and the amounts owing on them

delivered to the State of Minnesota or to other non-Ohio States in accordance with the escheatment

laws of those States (including such States’ abandonment periods applicable to uncashed cashier’s

checks). Among many other examples, defendant USB’s unclaimed cashier’s checks in 2015 (that

USB falsely represented were subject to Ohio’s escheatment laws) included checks on which the

payees were identified as such clearly Minnesota-based payees as Minnesota Secretary of State,

Minnesota Department of Human Rights, Chicago Dept of Water Management, Chicago Title,

Minnesota State Board of Education, Minnesota Dept of Revenue, Cook County, Consulate General

Of India Chicago, City of Peoria, Cook County Commissioner, Minnesota Charity Bureau Fund,

City of Chicago, Minnesota State Police, and so on. It is highly likely that these (and many other)

abandoned cashier’s checks were issued in Minnesota and, therefore, should have been reported and

the amounts owing on them paid to Minnesota.

       28.     Moreover, as to many of these 4,000+ checks, the payees were identified as

such plainly non-Ohio entities as the California Department of Motor Vehicles, Commissioner State

of Idaho, Los Angeles Superior Court, WI Department of Revenue, Michigan Workers


                                                 9
                                            27-CV-19-20248
                                                                                                     Filed in District Court
         CASE 0:21-cv-01753-PJS-HB Doc. 1-1 Filed 08/02/21 Page 10 of 18                               State of Minnesota
                                                                                                         4/2/2021 3:39 PM




Compensation, City of Little Rock, St Louis Construction Laborers Pension Fund, Arkansas

Department of Finance and Admin, Nebraska Liquor Commission, Wisconsin Orthodontics

Specialists, City of Sioux Falls, Arkansas Blue Cross Blue Shield, City of Albuquerque, Arizona

Department of Public Safety, Colorado Springs Utilities, City of Milwaukee, Nebraska Department

of Environmental Qual, State of Wisconsin Department of Public Health, So Dakota Department of

Revenue, Univ of Iowa Dance Marathon, Work for Wisconsin, Conservatives Montana, Oregon

Dept of Transportation, and so on. As to these uncashed cashier’s checks, defendant USB

represented in its reports to the State of Ohio that its books and records do not contain a last known

address for the checks’ owners, and under such circumstances, the checks were not subject to Ohio’s

escheatment laws and were required to be escheated to the State of Minnesota.

       29.     The abandoned cashier’s checks defendant USB was holding in 2014, 2016, 2017

and 2019 are substantially the same as those noted for 2015 above insofar as they reflect large

numbers of Minnesota-based payees (as to which it is likely the checks were issued in Minnesota)

and large numbers of other checks (as to which USB represented its books and records lack a last

known address of the checks’ owners). All of those abandoned checks should have been reported

and the amounts owing on them paid the State of Minnesota

       30.     In support of its fraudulent invocation of Ohio escheatment law as to its uncashed

cashier’s checks, USB has asserted to the State of Ohio that it does not have information as to the

last known address of each of the checks’ owners. But even if that were the case (which, as

discussed above, it is not), USB is not following Ohio law, which is further evidence that it is acting

falsely and fraudulently.




                                                  10
                                             27-CV-19-20248
                                                                                                      Filed in District Court
         CASE 0:21-cv-01753-PJS-HB Doc. 1-1 Filed 08/02/21 Page 11 of 18                                State of Minnesota
                                                                                                          4/2/2021 3:39 PM




       31.      Ohio escheatment law provides that where the address of record for the owner or

other person entitled to the funds of an unclaimed cashier’s check is unknown, “such address is

presumed to be the address where the instrument was certified or issued.” Ohio St. § 169.02(F).

Pursuant to Ohio St. § 169.04, unclaimed property held for or owed “to an owner whose last known

address is in another state by a holder who is subject to the jurisdiction of that state, the funds will

not be unclaimed funds in [Ohio] and subject to [the Ohio Unclaimed Property Act].” Accordingly,

Ohio law mandates that for any unclaimed cashier’s checks not purchased in Ohio, they are deemed

subject to the laws of the actual States of purchase, and Ohio escheatment does not, on its face, apply

to such checks. Defendant USB’s invocation of Ohio escheatment law with respect to the uncashed

cashier’s checks purchased in other States that it is holding is, thus, lacking in any basis under Ohio

law and is plainly knowingly false.

       32.      Moreover, USB’s representations from 2014 to date that it does not know the

last address of the owners of all of the cashier’s checks it has reported as abandoned to the State of

Ohio are false. USB regularly sells cashier’s checks to its account holders, many of whom purchase

the cashier’s checks for themselves. As to such checks, including such checks issued in Minnesota,

USB’s records contain the last known address of every purchaser/payee-owner. Thus, USB has

knowingly failed to report and pay to the State of Minnesota the amounts owing on abandoned

cashier’s checks.

       33.      Based on the all of the above, it is clear that defendant USB has knowingly failed

to deliver to the Commissioner prior to November 1 of each year, from at least 2014 to 2019 (and

likely in 2020 as well), the amounts owing on cashier’s checks subject to escheatment to the State

of Minnesota that remained uncashed, as of June 30 each year, for three years from issuance;


                                                  11
                                            27-CV-19-20248
                                                                                                   Filed in District Court
        CASE 0:21-cv-01753-PJS-HB Doc. 1-1 Filed 08/02/21 Page 12 of 18                              State of Minnesota
                                                                                                       4/2/2021 3:39 PM




knowingly filed false verified reports with the Commissioner omitting such checks from the list of

USB property subject to escheatment in each year; and has continued to fail to pay the amounts

owing on such checks or to file complete and accurate reports to date.

       34.     As stated above, defendant USB has, at all relevant times, maintained a business

function whose personnel are trained in the requirements of the escheatment laws of the various

States (including Minnesota) and are responsible for USB’s compliance with those requirements.

Defendant USB’s executives with responsibility for insuring USB’s compliance with Minnesota’

(and other States’) escheatment laws know (or recklessly have failed to know) of the provisions of

Minnesota laws pertaining to escheatment, payment and reporting of unclaimed cashier’s checks.

Despite their knowledge of the requirements of state escheatment law, defendant USB has

improperly taken the position that millions of dollars in unclaimed cashier’s checks properly subject

to escheatment to Minnesota (and other non-Ohio States) were subject to escheatment to Ohio in

order to benefit from Ohio’s more favorable escheatment laws, which would not have been available

if the unclaimed cashier’s checks had been delivered to the Commissioner as required by the UPA

(and the escheatment laws of other non-Ohio States).

       35.     USB’s failure to deliver to the Commissioner unclaimed cashier’s checks subject

to escheatment to the State of Minnesota as aforesaid was in knowing violation of the UPA and has

enabled defendant USB to maintain wrongful possession and the benefit of money used or to be used

by the State of Minnesota and knowingly deliver less than all of that money or property to the State.




                                                 12
                                           27-CV-19-20248
                                                                                                  Filed in District Court
        CASE 0:21-cv-01753-PJS-HB Doc. 1-1 Filed 08/02/21 Page 13 of 18                             State of Minnesota
                                                                                                      4/2/2021 3:39 PM




       C.      USB’s Submission of False Annual Reports to the State of Minnesota

       36.     In furtherance of defendant USB’s wrongful and knowing failure to pay to the

State of Minnesota the amounts owing on abandoned cashier’s checks, as required by the UPA,

executives in defendant USB’s abandoned property business function have caused defendant USB,

on or about November 1 of each year from 2014 through 2019 (and on information and belief, in

prior years, and 2020 as well), to file knowingly false abandoned property reports with the

Commissioner that intentionally failed to list the abandoned cashier’s checks in defendant USB’s

possession that were subject to escheatment to the State of Minnesota each year and falsely verified

that the reports were complete and accurate. These reports, which are not publicly available to

Relator, were signed either by defendant USB’s chief fiscal officer or other executives in defendant

USB’s unclaimed property business function or by other USB executives at the direction of

defendant USB’s chief fiscal officer or executives in defendant USB’s unclaimed property business

function.

       37.     Executives in defendant USB’s unclaimed property business function have caused

defendant USB to knowingly conceal or knowingly and improperly avoid its obligation to pay or

transmit the amounts owing on such unclaimed cashier’s checks to the Commissioner.

       38.     Thus, in conjunction with its fraudulent failure to pay to the Commissioner the

amounts owing on its uncashed cashier’s checks subject to escheatment as of June 30, 2019,

defendant USB, on or about November 1, 2019, filed a false report with the Commissioner failing

to list such checks and falsely verifying that the report was complete and accurate.




                                                13
                                           27-CV-19-20248
                                                                                                 Filed in District Court
        CASE 0:21-cv-01753-PJS-HB Doc. 1-1 Filed 08/02/21 Page 14 of 18                            State of Minnesota
                                                                                                     4/2/2021 3:39 PM




       39.     Thus, in conjunction with its fraudulent failure to pay to the Commissioner the

amounts owing on its uncashed cashier’s checks subject to escheatment as of June 30, 2018,

defendant USB, on or about November 1, 2018, filed a false report with the Commissioner failing

to list such checks and falsely verifying that the report was complete and accurate.

       40.     Thus, in conjunction with its fraudulent failure to pay to the Commissioner the

amounts owing on its uncashed cashier’s checks subject to escheatment as of June 30, 2017,

defendant USB, on or about November 1, 2017, filed a false report with the Commissioner failing

to list such checks and falsely verifying that the report was complete and accurate.

       41.     Thus, in conjunction with its fraudulent failure to pay to the Commissioner the

amounts owing on its uncashed cashier’s checks subject to escheatment as of June 30, 2016,

defendant USB, on or about November 1, 2016, filed a false report with the Commissioner failing

to list such checks and falsely verifying that the report was complete and accurate.

       42.     Thus, in conjunction with its fraudulent failure to pay to the Commissioner the

amounts owing on its uncashed cashier’s checks subject to escheatment as of June 30, 2015,

defendant USB, on or about November 1, 2015, filed a false report with the Commissioner failing

to list such checks and falsely verifying that the report was complete and accurate.

       43.     Thus, in conjunction with its fraudulent failure to pay to the Commissioner the

amounts owing on its uncashed cashier’s checks subject to escheatment as of June 30, 2014,

defendant USB, on or about November 1, 2014, filed a false report with the Commissioner failing

to list such checks and falsely verifying that the report was complete and accurate.




                                                14
                                            27-CV-19-20248
                                                                                                   Filed in District Court
        CASE 0:21-cv-01753-PJS-HB Doc. 1-1 Filed 08/02/21 Page 15 of 18                              State of Minnesota
                                                                                                       4/2/2021 3:39 PM




       44.     Thus, in conjunction with its fraudulent failure to pay to the Commissioner the

amounts owing on its uncashed cashier’s checks subject to escheatment as of June 30, 2013,

defendant USB, on or about November 1, 2013, filed a false report with the Commissioner failing

to list such checks and falsely verifying that the report was complete and accurate.

       45.     Thus, in conjunction with its fraudulent failure to pay to the Commissioner the

amounts owing on its uncashed cashier’s checks subject to escheatment as of June 30, 2012,

defendant USB, on or about November 1, 2012, filed a false report with the Commissioner failing

to list such checks and falsely verifying that the report was complete and accurate.

       46.     And, based on USB’s pattern of wrongful conduct as aforesaid, Relator believes it

is highly likely that USB similarly filed a false report with the Commissioner for 2020 that failed

to list the uncashed cashier’s checks subject to escheatment to the State of Minnesota as of June 30,

2020 and falsely verifying that the report was complete and accurate.

       D.      The State of Minnesota’s Losses Resulting from USB’s Wrongful Conduct

       47.     Defendant USB’s failure to report and deliver to the Commissioner the cashier’s

checks that remained uncashed three years from date of purchase and that were subject to

escheatment pursuant to the UPA , as aforesaid, has deprived the State of Minnesota of the

possession, custody or control of money used or to be used by the State. Through its wrongful

conduct, defendant USB has deprived the State of Minnesota of millions of dollars in sums owing

on uncashed cashier’s checks.

       48.     Defendant USB’s false annual reports to the Commissioner from 2012 to 2019 (and,

on information and belief, in earlier years as well as in 2020) that knowingly failed to identify its

abandoned cashier’s checks properly subject to escheatment to the State of Minnesota pursuant to


                                                 15
                                            27-CV-19-20248
                                                                                                    Filed in District Court
         CASE 0:21-cv-01753-PJS-HB Doc. 1-1 Filed 08/02/21 Page 16 of 18                              State of Minnesota
                                                                                                        4/2/2021 3:39 PM




the UPA were intended to and had the effect of concealing defendant USB’s wrongful conduct and

preventing the Commissioner and other State of Minnesota authorities from learning of and taking

steps to remedy defendant USB’s failure to deliver such payments to the Commissioner in

accordance with the UPA.

        49.     Defendant USB delivered the false reports to the Commissioner from 2012 to date

(and, on information and belief, in earlier years as well as in 2020), as described above, in order to

conceal its liability for its wrongly withheld payments.

CLAIM FOR RELIEF

        50.     Paragraphs 1 through 49 of this Amended Complaint are incorporated as paragraphs

1 through 48 of this Claim for Relief.

        51.     Defendant USB, acting as aforesaid, violated § 15C.02(a)(4) of the FCA, in that USB

has knowingly maintained wrongful possession, custody or control of property or money used or to

be used by the State of Minnesota and knowingly delivered less than all of that money or property

to the State.

        52.     Defendant USB, acting as aforesaid, violated § 15C.02(a)(7) of the FCA, in that USB

has knowingly concealed or knowingly and improperly avoided or decreased its obligation to pay

or transmit money to the State.

        53.     Defendant USB, acting as aforesaid, violated § 15C.02(a)(7) of the FCA, in that USB

has knowingly made, used, or caused to be made or used, false records or statements material to

USB’s obligation to pay or transmit money to the State.




                                                 16
                                            27-CV-19-20248
                                                                                                    Filed in District Court
           CASE 0:21-cv-01753-PJS-HB Doc. 1-1 Filed 08/02/21 Page 17 of 18                            State of Minnesota
                                                                                                        4/2/2021 3:39 PM




       54.      The State of Minnesota has sustained damages as a result of defendant USB’s

wrongful conduct as aforesaid, including loss of money, loss of use of money, and loss of the interest

on the undelivered funds.

       55.      Defendant USB is liable, pursuant to § 15C.02(a) of the Minnesota False Claims

Act, for civil penalties, plus three times the amount of all damages, including consequential

damages, which the State of Minnesota has sustained by reason of defendant USB’s wrongful

conduct.

PRAYER FOR RELIEF

       WHEREFORE, Relator Ken Elder prays for the following relief:

       1.       Three times the amount of all damages, including all consequential damages, which

the State of Minnesota has sustained because of defendant USB’s wrongful conduct and violations

of the Minnesota False Claims Act, as provided by § 15C.02(a) of the Act.

       2.       Civil penalties pursuant to § 15C.02(a) of the Minnesota False Claims Act.

       3.       An award to Relator of a relator’s fee in accordance with § 15C.13 of the Minnesota

False Claims Act.

       4.       An award to Relator of his costs, including attorneys’ fees, incurred in prosecuting

this action, in accordance with §15.12 of the Minnesota False Claims Act.

       5.       Such other relief as the Court deems equitable.




                                                 17
                          27-CV-19-20248
                                                                                 Filed in District Court
CASE 0:21-cv-01753-PJS-HB Doc. 1-1 Filed 08/02/21 Page 18 of 18                    State of Minnesota
                                                                                     4/2/2021 3:39 PM




                            Plaintiff Relator, State of Minnesota ex rel. Ken Elder

                            By:      /s/ David S. Golub
                                     One of his attorneys

                            SILVER GOLUB & TEITELL LLP
                            BY: David S. Golub (Pro Hac Vice pending)
                            Steven L. Bloch (Pro Hac Vice pending)
                            Ian W. Sloss (Pro Hac Vice pending)
                            184 Atlantic Street
                            Stamford, CT 06901
                            Tel.: (203) 325-4491
                            Fac.: (203) 325-3769
                            Email: dgolub@sgtlaw.com
                                    sbloch@sgtlaw.com
                                    isloss@sgtlaw.com

                            GOLENBOCK EISEMAN ASSOR BELL
                            & PESKOE LLP
                            BY: Michael S. Devorkin (Pro Hac Vice pending)
                            711 Third Avenue
                            New York, NY 10017
                            Tel.: (212) 907-7248
                            Fac.: (212) 754-0330
                            Email: mdevorkin@golenbock.com

                            and

                            ALAN J. WILENSKY, ESQ.
                            BY: Alan J. Wilensky
                            4900 IDS Center
                            80 So. Eighth Street
                            Minneapolis, MN 55402
                            Tel.: (612) 834-4393
                            Email: ajwilensky7@gmail.com




                               18
